date uilc internal_revenue_service number release date cor-105476-01 the honorable phil gramm united_states senator bryan street dallas texas attention michael fitzgerald dear senator gramm this letter is in response to your inquiry dated date on behalf of your believe the federal_law imposes a flat constituent percent tax on the proceeds of the sale of a second residence understanding is not correct under the internal_revenue_code only the gain not the proceeds from the sale of property is taxed enclosed is a copy of publication sales_and_other_dispositions of assets which explains how to calculate and report the gain on the sale of property further information is contained in the instructions for schedule d capital_gains_and_losses which is part of the form_1040 and instructions mailed to individual taxpayers i hope this information is helpful please call john t sapienza jr identification_number at if you have any questions sincerely heather c maloy associate chief_counsel income_tax accounting enclosure
